DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1. Formal Matters
A.	In the response dated 6/20/22, Applicants elected Group I, drawn to SEQ ID NO:1 and T252M without traverse. Therefore, this restriction is deemed proper and is made FINAL. However, upon further consideration, all species have been examined.

B.	Claims 1-4, 7, 8, 11-22, 25 and 26 are pending. Claims 11-14, 17-20, 25 and 26 are withdrawn as being drawn to non-elected inventions. Claims 1-4, 7, 8, 15, 16, 21 and 22 are the subject of this Office Action.



2. Specification
A.	When a sequence is presented in a drawing, regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in the Sequence Listing and a sequence identifier ("SEQ ID NO:X") must be used either in the drawing or in the Brief Description of the Drawings. See MPEP § 2422.02. In the instant application, a sequence identifier must be used for the sequences appearing in Figures 22 and 23.

B.	The use of at least the term SuperblockTM (page 64, line 9) which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

C.	If applicable, the first line of the specification should be updated to reflect the status (e.g. “now U.S. Patent No.”, or “now abandoned”) of any parent applications. Similarly, though none could be found, any U.S. or Foreign Applications cited in the specification which have since issued should be updated with the corresponding Patent No.
D.	Though none could be found, any listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

E.	Though no issues could be found, Applicant is advised that embedded hyperlinks and/or other forms of browser-executable code are impermissible and require deletion. The attempt to incorporate subject matter into the patent application by reference to a hyperlink and/or other forms of browser-executable code is considered to be an improper incorporation by reference. See MPEP 608.01(p), paragraph I regarding incorporation by reference. It is noted that the recitation of “www.” alone, as opposed to “http://www.”, is also active and should not be used.  

F.	Though no issues could be found, according to 37 CFR 1.821(d) (MPEP § 2422), where the description or claims of a patent application discuss a sequence listing that is set forth in the "Sequence Listing" in accordance with paragraph (c) of this section, reference must be made to the sequence by use of the assigned identifier, in the text of the description or claims, even if the sequence is also embedded in the text of the description or claims of the patent application.  

G.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicants’ cooperation is requested in correcting any errors of which Applicants may become aware.



3. Claim Objections
	Claim 16 is objected to since it should recite “comprises a constant region”.



4. Claim Rejections - 35 USC § 112(a) – written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	Claims 1-4, 7, 8, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
These are genus claims. Other than being a recombinant monoclonal antibody comprising non-bovine CDRs and a portion of a bovine IgG1 constant region, including a hinge region, the specification and claims do not indicate what distinguishing attributes are shared by the members of the genus. Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between/among genus members is permitted. The specification and claims do not provide any guidance as to what changes should be made. Structural features that could distinguish compounds in the genus from others in the antibody class are missing from the disclosure. No common structural attributes identify the members of the genus.
Regarding the above paragraph, it is clear that the genus of non-bovine antibodies is known, and the concept of attaching these to a bovine IgG1 region would be routine. It also appears, based on the specification, that the genus of full-length bovine IgG1 constant regions may all be involved in protecting antibodies from degradation. However, the issue boils down to (1) the lack of description for the genus of bovine IgG1 constant regions (other than SEQ ID NO:1-3) and hinge regions as well as (2) which portions thereof would confer resistance to enzymatic degradation. Furthermore, since the claims recite “all or a portion of a bovine IgG1…constant (or hinge) region”, these regions could have one or more amino acid substitutions, deletions, insertions and/or additions to these constant regions. Table 3 discloses bovine hinge regions. Tables 4-6 disclose bovine CH1-3, respectively (pages 35-36). It is believed that the CH1-CH3 sequences of these Tables are found in the bovine IgG1 constant region. Verification is requested. Therefore, other than Tables 3-6, there does not appear adequate written description for any other bovine regions. 
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, SEQ ID NO:1-3 as well as Tables 3-6, alone, are insufficient to describe the genus. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus. Thus, Applicant was not in possession of the claimed genus at the time the invention was made.

	


5. Claim Rejections - 35 USC § 112(a) – scope of enablement
	Claims 1-4, 7, 8, 15, 16, 21 and 22 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for the antibodies of claim 1, comprising the full-length bovine IgG1 constant regions of SEQ ID NO:1-3 (which are believed to comprise the sequences in Tables 3-6), does not reasonably provide enablement for a portion of a bovine IgG1, 2 ,or 3 constant region, including a portion of a hinge region. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
In In re Wands, 8USPQ2d, 1400 (CAFC 1988) page 1404, the factors to be considered in determining whether a disclosure would require undue experimentation include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims is excessive with regard to claiming the monoclonal antibodies comprising any constant region from bovine IgG1 other than SEQ ID NO:1-3 (which are believed to comprise the sequences in Tables -6), as this constant region could have one or more amino acid substitutions, deletions, insertions and/or additions to these constant regions (including the hinge region).
Other than SEQ ID NO:1-3, Applicants provide no guidance or working examples of any other bovine IgG1 constant region SEQ ID NO, nor do they provide a function of these antibodies (e.g. wherein the antibody is resistant to degradation by a particular enzyme(s)). It is noted that adding this limitation without sufficient amendments or arguments may raise an additional issue under written description. Currently, Applicants have provided no guidance as to what critical residues are required in the constant/hinge regions to maintain the functional characteristics (e.g. inhibition of antibody degradation), nor is it predictable to one of ordinary skill in the art how to make an antibody with the intended function and which does not comprise the full-length SEQ ID NO1, 2 or 3 (it is believed that SEQ ID NO:1-3 do provide the desired function. If this is not correct, clarification is requested). If the CH domains and hinge regions of Tables 3-6 are the bare minimum to retain the desired activity, some breadth other than SEQ ID NO:1-3 will be considered.
Currently, these factors lead the Examiner to hold that undue experimentation is necessary to practice the invention as claimed.
	
	


6. Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim is confusing since it refers to sequence substitutions, but does not recite a reference SEQ ID NO.




7. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


All cited references are available online. However, if Applicants are unable to obtain one or more, they may contact the Examiner for a copy.



A.	Claims 1-4, 7, 15, 21 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (US Patent No. 9,079,955; PG Pub No 20140193467). This reference is similar to US 2013/0324703, which is cited on the PCT/ISA/210).
	Regarding claims 1 and 2, paragraph [0141] teaches antibodies which are derived from human colostrum. Though Fox does not teach a human, or non-bovine, sequence attached to a constant region comprising all or a portion of a bovine IgG1 constant region, it would be expected that at least one of the antibodies of the human IgG1 constant and hinge regions of Fox would be identical to those of the bovine IgG1 region. It is also noted that the “portion” does not have to be from an IgG1, only that the amino acid is found in bovine IgG1. Monoclonals are taught in at least paragraph ([0134]). The use of a bovine hinge region is taught in [0049] and [0089], meeting claim 3. 
Claim 7 is met since the antibodies would inherently have these features. It is further noted that the claim does not require that the feature be due to the use of a bovine IgG1, only that the claimed antibody has a feature found in bovine IgG1. Since disulfide bonds are found in all antibodies (i.e. having features also found in bovine IgG1), the limitations of claim 7 parts 1-c) are met.
Claim 15 is discussed in paragraph [0034], [0036] and [0038]. At least paragraph [0071] and claims 1 and 2 of the PGPub teach oral administration and a carrier. 



B.	Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. Lee teach humanized antibodies comprising a human variable region and a mouse constant region. Though Lee does not show the mouse sequence, it would be expected that at least one of the antibodies of the mouse constant and hinge regions would be identical to those of the bovine IgG1 region. It is also noted that the “portion” does not have to be from an IgG1, only that the amino acid is found in bovine IgG1. Monoclonals are discussed in the Abstract as well as in the section entitled “High-affinity antibodies with broad epitope coverage”.

C.	Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Knight et al. Knight teaches an isolated recombinant monoclonal antibody comprising heavy and light chain CDRs from a non-bovine (page 3654, third paragraph; page 3657, tenth paragraph) and a constant region comprising all or a portion of a bovine IgG1 constant region (page 3654, third paragraph; page 3658, first paragraph). Claim 3 is also met since the “portion” does not have to be from a bovine hinge region, only that the amino acid is found in a bovine hinge region.





8. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



A.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Knight et al., either in view of (1) Fox, (2) Lee et al., or (3) Luo et al. The teachings of Knight, Fox and Lee are discussed above. Luo teaches a human antibody derived from human IgG1 sequences that is a combination of human and mammalian chimeric antibodies (paragraphs [0008] and [0055]). It would have been obvious at the time of the instant invention to have combined the teachings of each of the above in order to improve increased resistance to proteases


B.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Fox, (2) Lee et al., or (3) Knight et al., each in view of either (1) Stuart or (2) Gillies et al.
	The teachings of these references are discussed above under 35 USC 102. None teach SEQ ID NO:1-3. However, Stuart teaches SEQ ID NO:1 and Gillies teaches SEQ ID NO:2. Therefore, it would have been obvious to one of ordinary skill in the art to have substituted any known bovine IgG1 constant region for that of any of these primary references since these regions should all function similarly.


SEQ ID NO:1

ID   AEK59281 standard; protein; 329 AA.
XX
AC   AEK59281;
XX
DT   15-JUN-2007  (revised)
DT   16-NOV-2006  (first entry)
XX
DE   Bovine polypeptide, SEQ ID NO: 2.
XX
KW   chlamydia infection; antibacterial; immunotherapy; immuno-diagnosis;
KW   fusion protein; BOND_PC; IgG1 heavy chain constant region;
KW   IgG1 heavy chain constant region [Bos taurus]; GO5489; GO6955.
XX
OS   Bos taurus.
XX
CC PN   US2006204435-A1.
XX
CC PD   14-SEP-2006.
XX
CC PF   03-MAR-2006; 2006US-00369229.
XX
PR   07-MAR-2005; 2005US-0659964P.
XX
CC PA   (STUA/) STUART E S.
XX
CC PI   Stuart ES;
XX
DR   WPI; 2006-688242/71.
DR   PC:NCBI; gi7547266.
XX
CC PS   Disclosure; SEQ ID NO 2; 27pp; English.
XX
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 329 AA;

  Query Match             100.0%;  Score 1774;  DB 8;  Length 329;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTTAPKVYPLSSCCGDKSSSTVTLGCLVSSYMPEPVTVTWNSGALKSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ASTTAPKVYPLSSCCGDKSSSTVTLGCLVSSYMPEPVTVTWNSGALKSGVHTFPAVLQSS 60

Qy         61 GLYSLSSMVTVPGSTSGTQTFTCNVAHPASSTKVDKAVDPRCKTTCDCCPPPELPGGPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GLYSLSSMVTVPGSTSGTQTFTCNVAHPASSTKVDKAVDPRCKTTCDCCPPPELPGGPSV 120

Qy        121 FIFPPKPKDTLTISGTPEVTCVVVDVGHDDPEVKFSWFVDDVEVNTATTKPREEQFNSTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPKPKDTLTISGTPEVTCVVVDVGHDDPEVKFSWFVDDVEVNTATTKPREEQFNSTY 180

Qy        181 RVVSALRIQHQDWTGGKEFKCKVHNEGLPAPIVRTISRTKGPAREPQVYVLAPPQEELSK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 RVVSALRIQHQDWTGGKEFKCKVHNEGLPAPIVRTISRTKGPAREPQVYVLAPPQEELSK 240

Qy        241 STVSLTCMVTSFYPDYIAVEWQRNGQPESEDKYGTTPPQLDADGSYFLYSRLRVDRNSWQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 STVSLTCMVTSFYPDYIAVEWQRNGQPESEDKYGTTPPQLDADGSYFLYSRLRVDRNSWQ 300

Qy        301 EGDTYTCVVMHEALHNHYTQKSTSKSAGK 329
              |||||||||||||||||||||||||||||
Db        301 EGDTYTCVVMHEALHNHYTQKSTSKSAGK 329





SEQ ID NO:2

; Sequence 32, Application US/11167767
; Patent No. 7670595
; GENERAL INFORMATION:
;  APPLICANT: Gillies, Stephen D.
;  APPLICANT:  Lo, Kin-Ming
;  APPLICANT:  Watkins, Nigel John
;  APPLICANT:  Baker, Matthew Paul
;  TITLE OF INVENTION: ASSEMBLY AND FOLDING OF Fc-INTERFERON-BETA FUSION PROTEINS
;  FILE REFERENCE: LEX-034
;  CURRENT APPLICATION NUMBER: US/11/167,767
;  CURRENT FILING DATE:  2005-06-27
;  PRIOR APPLICATION NUMBER: US 60/583,389
;  PRIOR FILING DATE: 2004-06-28
;  NUMBER OF SEQ ID NOS: 79
;  SOFTWARE: PatentIn version 3.3
; SEQ ID NO 32
;   LENGTH: 470
;   TYPE: PRT
;   ORGANISM: Bos taurus
US-11-167-767-32

  Query Match             100.0%;  Score 1775;  DB 7;  Length 470;
  Best Local Similarity   100.0%;  
  Matches  329;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ASTTAPKVYPLSSCCGDKSSSTVTLGCLVSSYMPEPVTVTWNSGALKSGVHTFPAVLQSS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        142 ASTTAPKVYPLSSCCGDKSSSTVTLGCLVSSYMPEPVTVTWNSGALKSGVHTFPAVLQSS 201

Qy         61 GLYSLSSMVTVPGSTSGQTFTCNVAHPASSTKVDKAVDPTCKPSPCDCCPPPELPGGPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        202 GLYSLSSMVTVPGSTSGQTFTCNVAHPASSTKVDKAVDPTCKPSPCDCCPPPELPGGPSV 261

Qy        121 FIFPPKPKDTLTISGTPEVTCVVVDVGHDDPEVKFSWFVDDVEVNTATTKPREEQFNSTY 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        262 FIFPPKPKDTLTISGTPEVTCVVVDVGHDDPEVKFSWFVDDVEVNTATTKPREEQFNSTY 321

Qy        181 RVVSALRIQHQDWTGGKEFKCKVHNEGLPAPIVRTISRTKGPAREPQVYVLAPPQEELSK 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        322 RVVSALRIQHQDWTGGKEFKCKVHNEGLPAPIVRTISRTKGPAREPQVYVLAPPQEELSK 381

Qy        241 STVSLTCMVTSFYPDYIAVEWQRNGQPESEDKYGTTPPQLDADSSYFLYSKLRVDRNSWQ 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        382 STVSLTCMVTSFYPDYIAVEWQRNGQPESEDKYGTTPPQLDADSSYFLYSKLRVDRNSWQ 441

Qy        301 EGDTYTCVVMHEALHNHYTQKSTSKSAGK 329
              |||||||||||||||||||||||||||||
Db        442 EGDTYTCVVMHEALHNHYTQKSTSKSAGK 470



C.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over either (1) Fox, (2) Lee et al. or (3) Knight et al., each in view of Applicants’ specification (Strobl 2009), which teaches these modifications increase binding to an Fc receptor.


D.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over either of (1) Lee et al. or (2) Knight et al., each in view of Fox. The teachings of all are seen above. Neither Lee, nor Knight teach a pharmaceutical composition with a carrier for oral administration. However, Fox does. 


E.	No rejection is being made over US 2013/0324703 (cited on the PCT/ISA/210), as it does not teach any more than U.S. Patent 9,079,955






9. Prior Art of Interest Not Relied Upon
	Regarding claims 1, 3, 4 and 7, Morrison et al. the claims require heavy and light chains from a non-bovine antibody along with a constant region comprising a portion of bovine IgG1 constant and hinge regions. Therefore, the portion reads on a single amino acid. Morrison teaches mouse heavy and light chain variable regions (i.e. non-bovine) attached to human heavy and light constant regions (Abstract). Though Morrison does not show the human sequence, it would be expected that at least one of the antibodies of the human IgG1 constant and hinge regions would be identical to those of the bovine IgG1 region. It is also noted that the “portion” does not have to be from an IgG1, only that the amino acid is found in bovine IgG1.
	In addition, it was well-known at the time of the instant invention that antibodies constant chains are held together by disulfide bonds/linkages (see Figure 1 of Liu, which is not being used as part of the rejection, but only to reflect the state of the art at the time). 
	However, Morrison does not teach monoclonal antibodies.



10. Conclusion
	No claim is allowable.





Advisory information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LANDSMAN whose telephone number is 571-272-0888.  The examiner can normally be reached M-F 8 AM – 6 PM (eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached at 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ROBERT S LANDSMAN/Primary Examiner, Art Unit 1647